 THE AMERICAN THERMOS PRODUCTS COMPANY557The American Thermos Products CompanyandGlass BottleBlowers Association of the United States and Canada, AFL-CIO, Petitioner.Case No. 1-RC-4567. November 18, 1957SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Decision and Direction of Election dated August 3,1956,1 an election by secret ballot was conducted on August 29, 1956,under the direction and supervision of the Regional Director for theFirst Region among the employees in the unit found appropriate inthe above-mentioned Decision.The Petitioner lost this election and-.filed timely objections.On October 16, 1956, the Regional Director,having investigated the issues raised by the objections, issued and dulyserved upon the parties his report on objections in which he recom-mended that the election be set aside and a new election be conducted.As no exceptions were filed by the parties to this report, the Board, inits Supplemental Decision, Order, and Direction of Second Electiondated November 5,1956, adopted the Regional Director's recommenda-tions.The second election was held on July 17,1957. Following thiselection, the Regional Director served on the parties a tally of ballotswhich showed that of approximately 648 eligible voters, 631 valid bal-lots were cast, of which 235 were for and 396 were against the Peti-tioner.Two challenged ballots and one void ballot were cast.On July 24, 1957, the Petitioner filed three objections to the elec-tion.In objection No. 1, the Petitioner contended that the date se-lected by the Regional Director for the second election, as well as thelocation of the polling place and the scheduling of times in which tovote,made the conduct of a free and fair election impossible. Inobjection No. 2, the Petitioner alleged that the procedure adopted forreleasing employees from work in order to vote was so regimented incharacter that it impeded the employees' free choice.Finally, in ob-jection No. 3, the Petitioner asserted that an outing conducted by theEmployer a few days before the election, at which employees wereprovided with free food and drink, constituted interference with theelection.In accordance with the Board's Rules and Regulations, the RegionalDirector conducted an investigation and, on September 3, 1957, issuedand duly served on the parties his report on objections in which herecommended that the objections be overruled.Thereafter, the Peti-tioner filed timely exceptions to the report on objections.INot reported in printedvolumes of Board Decisions and Orders.-119 NLRB No. 65. 558DECISIONSOF NATIONALLABOR RELATIONS BOARDObjection No. 1The Petitioner contends in this objection that the selection of thedate of July 17, 1957, for the conduct of the second election, ratherthan in August 1957, as it requested, prevented it from effectively cam-paigning among the employees prior to the election and thus assur-ing that a representative vote would be cast because it was unable,to assign organizers and field representatives to the plant due to thepress of other business.The Regional Director's investigation discloses that on January21; 1957, the Employer executed a settlement agreement arising outof the filing of certain unfair labor practice charges by the Peti-tioner,with the agreement providing for the posting of notices to,employees for a 60-day period commencing on May 9, 1957, andending on July 8, 1957. Shortly before July 8, the Employer noti-fied the Regional Director that the plant would be closed for 2 weekscommencing on July 20, 1957, for purposes of vacation, and that asubstantial number of eligible employees would be absent the thirdweek.The Employer therefore suggested that the election be con-ducted before July 20.The Petitioner notified the Regional Direc-tor that, because of the press of negotiations with other employers,its representatives would not be available to, engage in preelectionwork and requested, that the election be conducted in August 1957.The Regional Director concluded that the Petitioner was aware thata second election would be conducted at the conclusion of the postingperiod and that the Petitioner therefore had in excess of 2 monthsin which to prepare for it.He also concluded that the election, ifheld prior to the closing of the plant for the 2-week vacation period,would produce a more representative vote than if held in August(as suggested by the Petitioner) when a substantial number of em-ployees would still be absent from work.This conclusion was borneout by the tally of ballots which showed that of approximately 648,eligible voters, 634 ballots were actually cast.In view of the fore-going, we find that the scheduling of the second election for July 17,1957, did not constitute an abuse of the Regional Director's discre-tion and that a representative number of employees cast their ballots.The Petitioner also contends in this objection that the location ofthe polling place interfered with a free and uncoerced election.Theelection of July 17 was conducted in a garage owned by the Em-ployer which was located inside the plant gate.At the preelectionconference, the Petitioner requested that the election be held in acompany-owned garage situated outside the gate, contending that theformer location was in view of the Employer's executive offices andpersonnel department.The Regional Director's investigation re-vealed that the polling place selected by him, which, was also satis- THE AMERICAN THERMOS PRODUCTS COMPANY559*factorily used for the conduct of the first election, was located some310 feet from the building which housed the personnel offices, andthat the executive office building, though nearer to the polling place,did not permit observation of the voting inside the garage fromany of its windows.Other than alleging that the proximity of thepolling place to the personnel and executive offices interfered withthe election, the Petitioner has advanced no other grounds in sup-port of its contention.We find that this mere proximity affordsno basis for concluding that voters were coerced in their selectionof a: bargaining agent.Accordingly, we find that this aspect of thePetitioner's objection is without merit.Finally, the Petitioner contends that the schedule of times for vot-ing established by the Regional Director precluded a free and fairelection.Prior to the first election, the parties agreed to a votingschedule which permitted eligible employees the choice of votingeither during working hours or on their own time.This arrange-ment was adopted for the second election with but one exception.This related to some eight employees who worked away from the plantand who were required to cast their ballots during working time toavoid administrative expense in the conduct of the election.ThePetitioner argues that the failure to permit all eligible voters to casttheir vote on their own time destroyed the laboratory conditions underwhich Board elections should be conducted and therefore interferedwith the election.However, apart from this naked assertion, thePetitioner has offered no evidence to show in what manner, if at all,the scheduling of voting times prevented a free and unimpeded elec-tion.Accordingly, we find no merit in the Petitioner's exceptionsto the Regional Director's recommendation that the Petitioner's ob-jection No. 1 be overruled.We therefore adopt his recommendation.Objection No. 2The Petitioner alleges that the Employer established a schedulefor releasing employes from work to vote which provided insufficienttime to cast.their ballots, and that the procedure in releasing the em-ployees so regimented them as to influence their free choice.TheRegional Director's investigation reveals that the schedule and man-ner of releasing employees to vote during working times did not dif-fer from those adopted for the first election which proved whollyadequate and were in accord with established Board practice.ThePetitioner offered no evidence to substantiate its allegations that in-adequate time was afforded in which to vote or that the voters wereso herded to the polls as to affect their free choice of a bargainingrepresentative.Under the circumstances, we find no merit in thePetitioner's exceptions to the Regional Director's recommendation 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat objection No. 2 be- overruled.We therefore shall adopt hisrecommendation in this connection.Objection No. 3The Petitioner asserts that the Employer, by conducting an outingfor employees 3 days before the election at which employees wereafforded free entertainment, food, and drink, improperly influencedthe outcome of the election.The Regional Director's investigationdisclosed that this affair constituted the 18th annual outing held bythe Employer for its employees.At the previous outings, the Em-ployer made available to each employee tickets valued at $1.50 forthe purchase of food and drink.As a result of a request made by anemployees' outing committee on April 12, 1957, some 3 months beforethe election, the Employer increased the value of the tickets to $2.50.The Regional Director concluded that this increase, having been de-cided upon long before the determination of the date for the secondelection, had a possible influence too insignificant, speculative, andremote to justify setting the election aside.We concur in his con-clusion and adopt his recommendation that the Petitioner's objectionNo. 3 be overruled.Having overruled the Petitioner's objections to the second electionconducted in this proceeding, we shall certify the results of theelection.[The Board certified that a majority of the valid ballots was notcast for Glass Bottle Blowers Association of the United States andCanada, AFL-CIO, and that the said Union is not the exclusiverepresentative of the employees in the unit heretofore foundappropriate.]CHAIRMAN LEEDOM and MEMBER JENKINS took no part in the con-sideration of the above Supplemental Decision and Certification ofResults of Election.Columbiana Seed CompanyandLocal Union No. 525, Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,AFL-CIO,Petitioner.Case No. 14-RC-3136.Novevzber 18,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph H. Solien, hearing119 NLRB No. 66.